GANTT, J.
Mandamus, for $1,916.66 2-3, salary, as policeman, from October 17, 1895, to August 21, 1897. Judgment for relator, and respondents appealed.
Relator was appointed probationary patrolman on August 18, 1885, promoted to be a regular patrolman February 21,1886, and dropped from the rolls on October 17, Í895. His term expired February 21, 1890. After that he held as a locum tenens until dropped. This case is therefore like the case of State ex rel. Rife v. Hawes, reported at page 360 of this volume. The judgment of the circuit court is erroneous, and it is therefore reversed, and the writ quashed.
All concur.